DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Device for Correcting Overhead View Cameras.

Claim Objections
Claim 4 is objected to because of the following informalities:  
In lines 6-8 of claim 4 applicant recites the limitation of “calculating the trajectory information of the vehicle based on a difference in the rotation angle information and axis information and the rotation angle information and axis information of the set pattern information” (emphasis added).  However, applicant previously referred to extracted rotation angle information and axis information.  To maintain clarity and consistency in the claim language a more appropriate wording would be -- calculating the trajectory information of the vehicle based on a difference in the extracted rotation angle information and axis information and the rotation angle information and axis information of the set pattern information – (emphasis added)
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, applicant recites the limitation of “a plurality of cameras” in line 3-4.  However, previously in line 1 applicant recited “a camera”.  It is unclear from the claim language and specification if the plurality of cameras in lines 3-4 includes the camera of line 1.  From the specification it appears it might be.  However, the claim language suggests that they are not.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-9 are rejected based on their dependency to claim 1.
Regarding claim 2, applicant recites the limitation of “pattern members disposed on the ground of the vehicle”.  Thus, applicant implies that the pattern members lie on some type of “ground” associated with the vehicle.  However, the specification only discloses that the pattern members are disposed on a ground on which the vehicle traverses – not a specific “ground” associated with the vehicle.  It is unclear from the claim language if applicant is referring to the ground on which the vehicle traverses or if applicant is referring to some other type of ground or reference plane associate with the vehicle.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
As for claim 4, applicant recites the limitation of “extracting rotation angle information and axis information from the pattern information”.  However, previously in claim 3 (from which claim 4 depends), applicant also recited the same limitation of “extracting rotation angle 
Claims 5-9 are rejected based on their dependency to claim 4. 
As for claim 10, in line 2 applicant recites the limitation of “a plurality of cameras”.  However, previously in line 1 applicant recites the limitation of a camera.  It is unclear from the claim language and specification if the plurality of cameras in line 2 includes the camera of line 1.  From the specification it appears it might be.  However, the claim language suggests that they are not.  Thus, applicant has failed to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng et al. (U.S. Publ. No. 2015/0341629).
Regarding claim 1, Zheng discloses a system and method for automatic calibration of extrinsic and intrinsic camera parameters for a surround-view camera system.  More specifically and as it relates to the applicant’s claims, Zheng discloses a method for correcting a camera (any of cameras 12, 14, 16, or 18; see paragraph 0013) by using a plurality of pattern members (pattern displays 24, 26, 28, and 30; see paragraph 0017), the method comprises: receiving 
As for claim 2, Zheng discloses that the pattern information is acquired from each of the plurality of pattern members disposed on the ground of the vehicle.  It is unclear exactly what is being claimed here.  See the 112(b) rejection above.  However, as best as can be understood, Zheng discloses a pattern member (30; see Figure 3) disposed on the ground.  Thus, for each of the plurality of patterns members disposed on the ground (30), Zheng acquires pattern information.
With regard to claim 3, Zheng discloses extracting rotation angle information and axis information from the pattern information (see paragraph 0023 where a rotation and position of the camera relative to the other landmarks are determined); and calculating the first parameter based on the extracted rotation angle information and axis information (see paragraph 0023 where a world coordinate is determined).
Regarding claim 10, Zheng discloses a system and method for automatic calibration of extrinsic and intrinsic camera parameters for a surround-view camera system.  More specifically and as it relates to the applicant’s claims, Zheng discloses a device for correcting a camera, comprising: a plurality of cameras (12, 14, 16, and 18; see paragraph 0013) disposed on a .

Allowable Subject Matter
Claims 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that calculating of the trajectory information of the vehicle comprises: extracting rotation angle information and axis information from the pattern information; comparing the rotation angle information and axis information to rotation angle information and axis information of set pattern information; and calculating the trajectory information of the vehicle based on a difference in the rotation angle information and axis information and the rotation angle information and axis information of the set pattern information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696
February 22, 2022